DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 9-12, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson (U.S. Patent No. 4,883,193).
Christensson discloses a closure and container (Fig. 1), comprising: a lid portion (2); a body portion (1) that engages the lid portion and a container (9); a secondary lock comprising. an upper portion (10) engaged with the lid portion; and a lower portion (11) that engages within a slot (15) of the body portion, an extension portion ( adjacent 13) that is between the upper and lower portion in a vertical direction relative to the closure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensson in view of Boback et al. (U.S. Patent Application No. 2005/0184070).
Christensson fails to teach wherein the lid portion is formed of a first colored material and the secondary lock is formed of a second colored material, different from the first colored material.
Boback teaches that it is known in the art to manufacture a tamper evident feature with a different color (par. 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the secondary lock with a different color, as taught by Boback, in order to direct attention to the secondary lock.

Claims 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensson in view of Graswald et al. (U.S. Patent Application No. 2005/0279727).
Christensson fails to teach wherein the forming the body portion comprises forming a skirt portion of the body portion, wherein the skirt portion comprises internal screw threads, wherein the coupling the body portion to the container comprises coupling the internal screw threads of the skirt portion with screw threads of the container.
Graswald teaches a container and closure with a body portion, wherein the body portion has a skirt with internal threads (40) for engaging with threads of the container (par. 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Christensson with threads, as taught by Graswald, so that the closure could be removable from the container or since such a modification would be the use of a known connection structure. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensson as modified above and further in view of DiPasquale et al. (U.S. Patent Application No. 2007/0272651).
Christensson fails to teach a non-removable ratchet feature. 
DiPasquale teaches that it is known in the art to manufacture a screw thread with a non-removable ratchet feature (par. 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Christensson with a ratchet feature, as taught by DiPasquale, in order to lock the body portion and container together.



Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733